Title: To James Madison from John Graham, 15 July 1816
From: Graham, John
To: Madison, James


        
          
            Dear Sir
            Dept of State 15th July 1816.
          
          As the enclosed Letters from Mr Wirt and Mr Mitchell relate to a subject of some delicasy and importance I have deemed it proper to transmit them to you, more particularly as it is doubtful, from the present appearance of the weather, when Mr Monroe will get back from Virginia. The Papers alluded to by Mr Wirt as having been forwarded by Judge Tucker, have I presume been sent directly to you. With sincere & Respectful Attachment I am Dear Sir your Mo Obt Sert
          
            John Graham
          
        
        
          I know not whether Mr Gelston has found a translator for the Letter from the Dey of Algiers. I believe he has written to Mr Monroe on the subject; but as his Letter is marked private I have not opened it.
        
       